In the Supreme Court of Georgia



                                   Decided: October 19, 2021


                S21A0813. HARPER v. THE STATE.


      WARREN, Justice.

     Grady Harper, Jr., was tried by a Floyd County jury and

convicted of malice murder and other crimes in connection with the

shooting death of John Allen. On appeal, Harper contends that the

trial court erred when it failed to instruct the court reporter to

transcribe the entirety of the jury selection proceedings, including

voir dire, and that the evidence presented at trial was insufficient to

disprove beyond a reasonable doubt his justification defense. Seeing

no error, we affirm.1



     1  Allen was killed on June 16, 2018. On September 14, 2018, a Floyd
County grand jury indicted Harper, charging him with malice murder, felony
murder predicated on aggravated assault and aggravated battery, aggravated
battery, aggravated assault with intent to murder, aggravated assault with a
deadly weapon, possession of a firearm during the commission of a felony, and
possession of a firearm by a convicted felon. Harper was tried in March 2019,
      1.   Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. On the day before

the shooting, Allen and his friend, Wendy Williams, went to a

convenience store, where they encountered Harper’s brother, Jamal

Harper (“Jamal”), who had a brief but unfriendly exchange of words

with Allen. Later that evening, Jamal sent a Facebook message to

Williams, saying, “Tell that pu**y ni**a I want my one in a.m.”

Williams testified that “one” meant a “one-on-one fight.”

      The following day, Williams and Allen were sitting in a car

near Allen’s house when Harper and Jamal walked up. Allen and

the Harper brothers discussed a potential fight between Jamal and

Allen. Harper had a gun in his hand, but he laid the gun on the road

and said that he did not intend to shoot Allen—he just wanted to


and a jury found him guilty of all counts. On March 22, 2019, the trial court
sentenced Harper to life in prison without the possibility of parole for malice
murder, a consecutive five years in prison for possession of a firearm during
commission of a felony, and a concurrent five years in prison for the felon-in-
possession offense. The other counts were merged or vacated by operation of
law. Harper timely filed a motion for a new trial on March 28, 2019, and he
amended it through new counsel on November 10, 2020. After a hearing, the
trial court denied the motion on November 23, 2020. Harper filed a timely
notice of appeal on December 10, 2020, and the case was docketed in this Court
for the April 2021 term and submitted for a decision on the briefs.
                                      2
make sure Jamal would not “get jumped.” Williams testified that

Allen’s behavior during the conversation “showed that he really

didn’t want to fight.”

     After talking for some time, Allen and Jamal started fighting.

Williams testified that, after the men “swung” at each other several

times, she heard four or five gunshots. Allen then said, “damn,

[Harper] shot me,” and collapsed, while the Harper brothers “took

off.” Williams testified that Allen did not have a weapon on him at

any point during the fight, and she identified Harper in court as the

shooter. Another witness at the scene, Johnny Whatley, likewise

testified that the fight was “just a scuffle”; he did not remember who

hit who, but recalled that both Jamal and Allen were “swinging and

they fell in the ditch.” Whatley testified that both men were on the

ground when Allen was shot, and that Allen got up, said, “[Harper]

shot me,” and fell. Whatley did not see Allen with a gun.

     A more detailed account of the fight and shooting came from

Jamal himself, who testified for the State. Jamal testified that Allen

was the one who instigated the fight and that Allen invited Jamal

                                  3
to Allen’s backyard for that purpose. Once in the backyard, Jamal

and Allen “danced around” for 30 to 45 minutes but did not attempt

to punch each other.     Jamal testified that he eventually tried

walking away from the fight, but Allen hit him in the nose, knocking

him into a ditch, then got on top of him and hit Jamal again. Jamal

then slid out from under Allen, and both men stood up. According

to Jamal, at that point, Harper shot Allen: “I hate to say it. My

brother shot him, man. He shot him, man. I hate to say it, but he

shot him, man.” Jamal acknowledged that, in the moments before

the shooting, no one was “swinging,” the fight “was over with,” and

Jamal’s only injuries were some “scratches” on his back and that his

“nose hurt a little bit.” Jamal also testified that Allen did not have

a gun on him, that Jamal “did not want [Harper] to shoot” Allen, and

that the shooting was “unnecessary.”

     Additional evidence showed that, after the police arrived on the

scene, they did not find a gun on Allen. An autopsy revealed that

Allen suffered four gunshot wounds, one of which was a fatal wound

to the chest.

                                  4
     Harper testified in his own defense. He admitted shooting

Allen, but asserted that he did so only to protect himself and Jamal.

Specifically, according to Harper, when Allen got out of the car to go

fight Jamal, Allen took a gun and “put it in his waistband pocket

area.” After Jamal and Allen finished “dancing” around without

throwing any punches, Harper and Jamal began to walk away, but

Allen began taunting Jamal, cursing and saying that if Jamal did

not fight, “[w]e’re going to start shooting.” Harper testified that he

and Jamal continued walking away when Allen caught up to them

and hit Jamal, causing him to fall into a ditch. When Jamal got up

and stepped out of the ditch, Harper saw Allen reach “on his left

side, the same place he put the gun at,” and because Harper “knew

[Allen] had this gun on him,” Harper shot Allen in the forearm.

After this first shot, Harper said, Allen reached for the gun again,

so Harper “blanked out” and “shot him three more times.” Harper

testified, “I shot [Allen] out of fear because I was scared that he was

going to kill me, murder me and my brother when [nobody]—

wouldn’t have been nobody here to tell the story.”

                                  5
      2.    Harper first contends that the trial court abused its

discretion and committed plain error when it failed to require the

court reporter to transcribe the voir dire portion of the jury selection

process—in other words, the questioning of jurors by the parties’

counsel.2    He argues that the transcription of the entire jury

selection process, including voir dire, is mandated by OCGA § 17-8-

5 (a), which provides, in relevant part:

      On the trial of all felonies the presiding judge shall have
      the testimony taken down and, when directed by the
      judge, the court reporter shall exactly and truly record or
      take stenographic notes of the testimony and proceedings
      in the case, except the argument of counsel.

OCGA § 17-8-5 (a).

      Harper acknowledges that, in State v. Graham, 246 Ga. 341

(271 SE2d 627) (1980), this Court held that the former version of

OCGA § 17-8-5 (a) does not cover jury selection. See Graham, 246

Ga. at 343 (holding that the term “proceedings” in former OCGA §


      2  Notably, except for voir dire, the entire jury selection process was
transcribed in this case, including the questioning of jurors by the trial judge.
And Harper does not allege that anything objectionable occurred during any
part of jury selection.

                                       6
17-8-5 (a) refers to “objections, rulings and other matters which

occur during the course of the evidence as well as any post-trial

procedures”).3    Nevertheless, Harper argues that Graham was

wrongly decided, and he cites several decisions of the United States

Supreme Court and the Georgia Court of Appeals that—while not

referring to OCGA § 17-8-5 (a)—generally characterize voir dire or

jury selection as “proceedings.” See, e.g., Presley v. Georgia, 558 U.S.

209, 213 (130 SCt 721, 175 LE2d 675) (2010); Press-Enterprise Co.

v. Superior Court of California, 464 U.S. 501, 503 (104 SCt 819, 78

LE2d 629) (1984); Presley v. State, 290 Ga. App. 99, 100-101 (658

SE2d 773) (2008) (subsequent case history omitted). Harper also

points to OCGA § 5-6-41 (d), which he says supports his reading of

OCGA § 17-8-5 (a).4 We are not persuaded.


     3  When Graham was decided, OCGA § 17-8-5 was codified as Code Ann.
§ 27-2401, but the pertinent statutory language has not been materially
amended since then. See Allen v. State, 310 Ga. 411, 420 n.8 (851 SE2d 541)
(2020) (“The General Assembly made a few purely stylistic changes, removing
several commas, in enacting OCGA § 17-8-5 (a), but otherwise the text
remained the same.”).

     4OCGA § 5-6-41 (d) provides, in relevant part:
     Where a trial in any civil or criminal case is reported by a court

                                     7
      Indeed, in Allen v. State, 310 Ga. 411, 420 (851 SE2d 541)

(2020), we upheld Graham and rejected essentially the same

arguments that Harper now makes. As we explained in Allen, none

of the decisions the appellant relied on in that case—which are

largely the same as the ones Harper relies on here—“actually held

anything about when voir dire must be recorded,” and we see “no

compelling reason to reconsider Graham’s statutory construction.”

Allen, 310 Ga. at 420.5 Moreover, nothing in OCGA § 5-6-41 (d)—

which has remained unchanged since Allen was decided—



      reporter, all motions, colloquies, objections, rulings, evidence,
      whether admitted or stricken on objection or otherwise, copies or
      summaries of all documentary evidence, the charge of the court,
      and all other proceedings which may be called in question on
      appeal or other posttrial procedure shall be reported[.]

      5 In Allen, we explained the basis for our statutory analysis in Graham:
      The language [of OCGA § 17-8-5 (a)] at issue in Graham and here
      has been part of Georgia law since 1876. . . . In determining the
      meaning of “proceedings,” the Graham Court considered the
      historical context that revealed that voir dire had never been made
      part of the record until this Court’s decision in Owens v. State, 233
      Ga. 869 (214 SE2d 173) (1975), where this Court held that it was
      required for death penalty cases under United States Supreme
      Court precedent.
Allen, 310 Ga. at 421 n.9.



                                      8
contradicts Graham’s construction of former OCGA § 17-8-5 (a) or

compels us to revisit our precedent on this issue. Because Graham

remains valid precedent, the trial court did not commit any error,

plain or otherwise, when it did not on its own order the transcription

of voir dire proceedings under OCGA § 17-8-5 (a), so this

enumeration of error fails.

      2. Harper further contends that the State failed to present

sufficient evidence to disprove his justification defense beyond a

reasonable doubt.6 To support this claim, Harper relies on his own

testimony that Allen had a gun during the fight and that Allen

appeared to be reaching for that gun when Harper shot him.

      Notwithstanding Harper’s             testimony,    however, multiple

witnesses—including his brother Jamal—testified that Allen did not

have a gun during the fight. And the testimony of those witnesses—

one of whom described the fight as “just a scuffle”—further indicated

that Allen did not present such a threat to Harper or to Jamal as to



      6  The trial court instructed the jury on the justification defense as part
of its final jury charge.
                                       9
justify the shooting. We conclude that the evidence presented at

trial was sufficient to disprove Harper’s justification defense beyond

a reasonable doubt and to authorize a rational jury to find him guilty

beyond a reasonable doubt of the crimes for which he was convicted.

See Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt 2781, 61 LEd2d

560) (1979); Morris v. State, 301 Ga. 702, 705 (804 SE2d 42) (2017)

(“The jury is free to reject any evidence in support of a justification

defense and to accept the evidence that the shooting was not done in

self-defense.”) (citation and punctuation omitted). See also Clark v.

State, 309 Ga. 473, 477 (847 SE2d 364) (2020) (“We leave to the jury

the resolution of conflicts or inconsistencies in the evidence,

credibility of witnesses, and reasonable inferences to be derived from

the facts . . . and we do not reweigh the evidence.”) (citations and

punctuation omitted).

     Judgment affirmed. All the Justices concur.




                                  10